Name: Council Regulation (EEC) No 1264/79 of 25 June 1979 amending Regulation (EEC) No 652/79 on the impact of the European monetary system on the common agricultural policy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 6 . 79 Official Journal of the European Communities No L 161 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1264/79 of 25 June 1979 amending Regulation (EEC) No 652/79 on the impact of the European monetary system on the common agricultural policy THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 , 43 and 235 thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to the applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2 ), and in particular to Article 3 thereof, Having regard to the proposal from the Commis ­ sion (3 ), Having regard to the opinion of the European Parliament (4 ), Having regard to the opinion of the Economic and Social Committee (5 ), Having regard to the opinion of the Monetary Committee , Whereas Regulation (EEC) No 652/79 (6) introduced the European monetary system into the common agri ­ cultural policy for a period ending 30 June 1979 ; Whereas the experience gained from the implementa ­ tion of that Regulation until 30 June 1979 is such that the Regulation may be extended until 31 March 1980 , HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 5 of Regulation (EEC) No 652/79 , '30 June 1979 ' shall be replaced by '31 March 1980 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1979 . For the Council The President J.LETHEULE (&gt;) OJ No 106, 30 . 10 . 1962, p. 2553/62 ( 2 ) OJ No L 263 , 19 . 9 . 1973 , p. 1 . (&gt;) OJ No C 294, 8 . 12 . 1978 , p. 2 . ( «) OJ No C 6, 8 . 1 . 1979 , p. 64 . ( ») OJ No C 128 , 21 . 5 . 1979, p. 12 . (&lt;&gt;) OJ No L 84, 4 . 4 . 1979 , p. 1 .